PER CURIAM:
Leonard Strickland pleaded guilty in the Circuit Court of Lafayette County to multiple felony charges of driving while his license was suspended or revoked, as well as one count of failure to appear. After his probation was revoked, Strickland filed a motion for post-conviction relief under Supreme Court Rule 24.035. The circuit court denied the motion without an evidentiary hearing. Strickland appeals. He argues that his plea counsel was ineffective for falsely advising him that the court would sentence him to a treatment program with only a short term of imprisonment, and that the circuit court clearly erred in denying this claim without an evidentiary hearing. We affirm. Because a published opinion would have no precedential value, we have provided the parties an unpublished opinion memorandum setting forth the reasons for this order. Rule 84.16(b).